Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 16, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Specification
The disclosure is objected to because at page 7, line 25, after “February 26, 2016” the following should be inserted, - - , now Patent No. 10,539,192 - -.

Claim Rejections - 35 USC § 102
Claims 1-6, 8, 9 & 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olason, US 11,028,883.  Olason discloses a constant velocity housing to couple a constant velocity joint (558) with a transaxle, the constant velocity housing comprising: 
an elongate housing (624) configured to retain a plunging (col. 10, line 54) constant velocity joint; 
a splined shaft (562) coupled with the elongate housing; 
a snap-ring (644/650, col. 11, lines 15-19) disposed within a circumferential recess (645) at an end of the splined shaft; 

 an actuator (642) in mechanical communication with the lock pin,
wherein the splined shaft is configured (col. 10, lines 17-20) to be received into the transaxle, such that torque may be transferred from the transaxle to the elongate housing,
wherein the recess and the snap-ring are configured to cooperate to retain the splined shaft in the transaxle (col. 10, lines 62+),
wherein Fig. 13D shows a concentric hole extends along the length of the splined shaft and slidably retains the lock pin,
wherein a cylindrical spring (648) disposed at a terminal end of the concentric hole is configured to bias the lock pin toward the end of the splined shaft,
wherein Fig. 13D shows a multiplicity of radial holes are arranged around the circumferential recess, each of the multiplicity of radial holes extending from the concentric hole to the circumferential recess and slidably receiving a pin (646),
wherein the lock pin is a generally elongate member comprising a first narrow portion(653) and a second narrow portion (654) that share an intervening shaft portion, 
wherein the first narrow portion is configured to be engaged by the actuator; and wherein the second narrow portion is configured to move one or more pins .

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olason.  At Fig. 13D, Olason shows two radials holes, one each for the pins (646), but does not expressly disclose four radial holes.  However, it would have been obvious to one of ordinary skill in the art to modify the constant velocity housing of Olason so as to include four radial since such a modification would have involved a mere duplication of parts.  The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977). 

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller discloses a constant velocity housing.  Chern and Gorokhov each disclose a lock pion and actuator.  Lentsius discloses a lock pin 1 and expandable fastener 5, 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679